Title: To John Adams from Francis Dana, 28 July 1776
From: Dana, Francis
To: Adams, John


     
      My worthy Friend
      Boston Sundy. July 28th. 1776
     
     I had the pleasure of receiving your letter of the 12th. ultimo on the 1st. instant. It reminded me of my duty, or rather the omission of it. Indeed I know not what appology to make you for not having wrote you before it came to hand. The favor I esteem the greater on that account. Business I feel almost ashamed to offer in excuse, when I consider how constantly you are engaged in matters of the highest importance that ever fixed the attention of Men. But my private affairs were in confusion, having been almost totally neglected during my long absence; before I cou’d restore these to any tolerable order, you know by the suffrages of the most respectable part of my Countrymen, I was placed in a station wherein I have found no rest. This is the third Freshmanship I have already served. Juniores ad Labores is repeated to me if I complain. I shou’d have been heartily glad to have been excused from any publick employment for the space of three or four months after my return home, which wou’d have afforded me sufficient time to put my private affairs (which now lay unsettled) in good order, and prepared me to meet any event. Notwithstanding the inconveniences I foresaw I shou’d Labor under, I thought it my duty to accept my seat. I return’d to my Country with a fix’d determination not to decline any station, my Countrymen shou’d please to honor me with, in which I thought I cou’d be of service to the general cause. I flatter myself I have already done it some little service, and am sorry I have not abilities to do it more essential service. I receive the compliment you are pleased to pay me, as one friend shou’d receive a compliment from another. I hope you have better evidence of the advantages resulting to the community from a middle branch of the Legislature. I am a zealous advocate for it, and think without it we can never have a fixed Government. I am much pleased to find that the several States already formed are erected on such a basis; but I have some Fears whether under an idea of establishing the freest possible Government ours will not consist of a single Assembly. This people have been so plagued with Governors they seem almost to abhor the Term; and none but men versed in History Politicks and Government, can see that the Freedom of the community will be better secured by adopting our old Form with few alterations, when the People shall be made the source of all Power and Authority within the State. A participation of foreign Influence has ever been distructive of the Harmony Peace and Happiness of Societies while it continued; too often has it ended in a fixed Tyranny. That we are freed from this political poison at last, I thank God. The shackles are now thrown away, and I doubt not the public mind will expand sufficiently to comprehend the grand objects presenting themselves to our view. Our former subordinate state cramped the Genius of this People. It had its bounds marked out, beyond which it was afraid to ramble forth. It may now range with freedom the whole political world. Your’s my Friend has long since burst its bounds. May it continue to be properly directed in its course.
     Instead of being the first we shall be the last Colony to form a Government. The House have of themselves taken this important matter in hand, but when their Committee will be ready to report I know not. I think they have not an inclusive right to settle the Government. Their assuming it leads me to fear what I have abovementioned, when I consider the many encroachments they have already made upon the middle branch of the Legislature. They have almost annihilated it. We want much your aid in this great business. I have seen your little pamphlet. I lament its littleness. I mean that you have not enlarged upon it in the manner you told me you intended to do, if you cou’d spare the time. Why was I not favored with one?
     I wish I had leisure to inform you of our present State and of our progress step by step, as you desire, but ’tis impossible. I feel myself under great obligations to you and my other friends at Philidelphia for the favorable sentiments of me which I understand you communicated to your friends here. It now appears beyond question that my intelligence respecting the Commissioners &c. was good. I have heard nothing of Majr. Wrixon since I left you. I hope his pretensions professions of regard to our Country were sincere. Baron Wooldkee I hear proves a scoundrel. We last evening receiv’d a confirmation of the engagement at Sullivan’s Island, Carolina. The Yankees fought well. I cant but observe that every days experience proves Govr. Johnstone’s assertion respecting the certain effect of Batteries judiciously situated, against Ships. I cou’d wish all our Forts in our Harbours and Rivers were plentifully supplied with chain shott. I presume, had this been the Case at the Southward, Sir Peter’s Fleet wou’d have been totally disennabled, and some of them must have fallen into our hands. I hope soon to see another assertion of that Gentleman’s equally well established, that respecting Fire Rafts or Ships. New York now gives us a fair opportunity for the experiment.
     You know what intelligence will be agreable to me: please to favor me with as much as possible. I will endeavor to make some returns.
     Shou’d you see Mr. Ellery please to acquaint him I have receiv’d his letter of the 10th. June and shall write him soon, that I am in Town with Mrs. Dana and Little Ned who are under innoculation and in a fine way, and request him to write me as often as possible. I am just about setting off for Cambridge. I hope to hear from you by the next Post after your receipt of this letter. I ought not sooner to expect it. You will please to present my best regards to my friends with you. I am Sir, with great Respect your Friend & hble. Servt.
     
      F M Dana
     
     
      PS. Remember to write of Majr. Wrixon.
     
    